
	

114 HR 536 IH: Provider Tax Administrative Simplification Act of 2015
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 536
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. Womack introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to approve waivers under the Medicaid Program
			 under title XIX of the Social Security Act that are related to State
			 provider taxes that exempt certain retirement communities, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Provider Tax Administrative Simplification Act of 2015. 2.Provider tax rule exemption for certain continuing care retirement communitiesIn the case of a State that has a provider tax that does not apply to continuing care retirement communities or life care communities (as such terms are used for purposes of section 1917(g) of the Social Security Act (42 U.S.C. 1396p(g)) that have no beds that are certified to provide medical assistance (as such term is defined under section 1905(a) of such Act (42 U.S.C. 1396d(a))) under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or that do not provide services for which payment may be made under such title, the Secretary of Health and Human Services shall approve a waiver under section 433.68(e)(2)(iii) of title 42 of the Code of Federal Regulations regardless of whether the Secretary determines that the State satisfies the requirements of section 433.68(e)(2)(iii)(B) of such title.
		
